Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 13, 2016

The Court of Appeals hereby passes the following order:

A16A0704. LYNETTE KINER v. CITIMORTGAGE.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendant Lynette Kiner appealed to the state court, which entered
a writ of possession in favor of plaintiff CitiMortgage, Inc. Kiner then filed a notice
of appeal to the superior court, which transferred the case to this Court. We lack
jurisdiction.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Kiner was required to follow the discretionary appeal procedures to obtain
further appellate review. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mtg.
Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995). Her failure to do so deprives
us of jurisdiction over this appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             01/13/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.